MEMORANDUM**
Vladislav Belkin, a citizen and native of Russia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) decision denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because there are material inconsistencies between Belkin’s testimony and declaration that go to the heart of his claim, including facts surrounding the assault on him and his departure from Russia and the omission of significant events related to his alleged persecution. See id. at 1043.
Because Belkin fails to demonstrate that he is eligible for asylum, it follows that he does not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Finally, because Belkin’s claim under CAT is based on the same testimony that the IJ found not credible, and Belkin points to no other evidence that the IJ could have considered in making its determination under CAT, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.